

Exhibit 10.2
 
VOTING AGREEMENT
 
VOTING AGREEMENT, dated as of May 26, 2006 (this "Agreement"), by and among
Interpharm Holdings, Inc., a Delaware corporation (the "Company"), and the
stockholders listed on the signature pages hereto under the heading
"Stockholders" (each a "Stockholder" and collectively, the "Stockholders").
 
WHEREAS, the Company and certain investors (each, an "Investor", and
collectively, the "Investors") have entered into a Securities Purchase
Agreement, dated as of the date hereof (the "Securities Purchase Agreement"),
pursuant to which, among other things, the Company has agreed to issue and sell
to the Investors and the Investors have agreed to purchase, (i) shares of
preferred stock of the Company, $.01 par value per share (the "Preferred
Shares"), which Preferred Shares shall be convertible into shares of the
Company's common stock, par value $0.01 per share (the "Common Stock"), and (ii)
warrants to acquire shares of Common Stock.
 
WHEREAS, as of the date hereof, the Stockholders own or have the power and
authority to vote with respect to collectively 50,074,605 shares of Common
Stock, which represent in the aggregate approximately 78% of the total issued
and outstanding capital stock of the Company; and
 
WHEREAS, as a condition to the willingness of the Investors to enter into the
Securities Purchase Agreement and to consummate the transactions contemplated
thereby (collectively, the "Transaction"), the Investors have required that each
Stockholder agree, and in order to induce the Investors to enter into the
Securities Purchase Agreement each Stockholder has agreed, to enter into this
Agreement with respect to all the Common Stock now owned and which may hereafter
be acquired by the Stockholder and any other securities, if any, which such
Stockholder is currently entitled to vote, or after the date hererof, becomes
entitled to vote, at any meeting of Stockholders of the Company (the "Other
Securities").
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:
 
ARTICLE I  
 
VOTING AGREEMENT OF THE STOCKHOLDERS
 
SECTION 1.01.  Voting Agreement. Subject to the last sentence of this
Section 1.01, each Stockholder hereby agrees that at any meeting of the
Stockholders of the Company, however called, and in any action by written
consent of the Company's Stockholders, each of the Stockholders shall vote the
Common Stock and the Other Securities: (a) in favor of the Stockholder Approval,
including the Capital Increase (each as defined in the Securities Purchase
Agreement), as described in Section 4(p) of the Securities Purchase Agreement;
(b) in favor of an amendment to the Certificate of Incorporation of the Company
allowing for the conversion of all shares of the Company's Series A Preferred
Stock, $0.01 par value per share (the "Series A Preferred Stock") and the
Company's Series B Preferred Stock, $0.01 par value per share (the "Series B
Preferred Stock") and (c) against any proposal or any other corporate action or
agreement that would result in a breach of any covenant, representation or
warranty or any other obligation or agreement of the Company under the
Securities Purchase Agreement or which could result in any of the conditions to
the Company's obligations under the Securities Purchase Agreement not being
fulfilled. Each Stockholder acknowledges receipt and review of a copy of the
Securities Purchase Agreement and the other Transaction Documents (as defined in
the Securities Purchase Agreement). The obligations of the Stockholders under
this Section 1.01 shall terminate immediately following the occurrence of the
Stockholder Approval.
 

--------------------------------------------------------------------------------


 
ARTICLE II  
 
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS
 
Each Stockholder hereby represents and warrants, severally but not jointly, to
each of the Investors as follows:
 
SECTION 2.01.  Authority Relative to This Agreement. Each Stockholder has all
necessary power and authority to execute and deliver this Agreement, to perform
his or its obligations hereunder and to consummate the transactions contemplated
hereby. Each Stockholder has taken whatever steps necessary, including without
limitation, moving the Common Stock and Other Securities from a margin account
to a cash account and/or delivering any voting instructions or legal proxy to
any necessary broker or agent, to ensure that such Stockholder has the necessary
power and authority to vote all of the Common Stock or Other Securities held by
such Stockholder or has properly empowered such broker or agent to vote in
accordance herewith. This Agreement has been duly executed and delivered by such
Stockholder and constitutes a legal, valid and binding obligation of such
Stockholder, enforceable against such Stockholder in accordance with its terms,
except (a) as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or similar laws
now or hereafter in effect relating to, or affecting generally the enforcement
of creditors' and other obligees' rights, (b) where the remedy of specific
performance or other forms of equitable relief may be subject to certain
equitable defenses and principles and to the discretion of the court before
which the proceeding may be brought, and (c) where rights to indemnity and
contribution thereunder may be limited by applicable law and public policy.
 
SECTION 2.02.  No Conflict. (a) The execution and delivery of this Agreement by
such Stockholder does not, and the performance of this Agreement by such
Stockholder shall not, (i) conflict with or violate any federal, state or local
law, statute, ordinance, rule, regulation, order, judgment or decree applicable
to any Stockholder or by which the Common Stock or the Other Securities owned by
such Stockholder are bound or affected or (ii) result in any breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of a lien
or encumbrance on any of the Common Stock or the Other Securities owned by such
Stockholder pursuant to, any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which such Stockholder is a party or by which such Stockholder or the Common
Stock or Other Securities owned by such Stockholder are bound.
 
2

--------------------------------------------------------------------------------


 
(b)  The execution and delivery of this Agreement by such Stockholder does not,
and the performance of this Agreement by such Stockholder shall not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any governmental entity by such Stockholder.
 
SECTION 2.03.  Title to the Stock. As of the date hereof, each Stockholder is
the owner of the number of shares of Common Stock and Other Securities set forth
opposite its name on Appendix A attached hereto, entitled to vote, without
restriction, on all matters brought before holders of capital stock of the
Company, which Common Stock and Other Securities represent on the date hereof
the percentage of the outstanding stock and voting power of the Company set
forth on such Appendix. Such Common Stock and Other Securities are all the
securities of the Company owned, either of record or beneficially, by such
Stockholder. Except as permitted pursuant to the Certificate of Designations,
such Common Stock and Other Securities are owned free and clear of all security
interests, liens, claims, pledges, options, rights of first refusal, agreements,
limitations on such Stockholder's voting rights, charges and other encumbrances
of any nature whatsoever. No Stockholder has appointed or granted any proxy,
which appointment or grant is still effective, with respect to the Common Stock
or Other Securities owned by such Stockholder.
 
ARTICLE III  
 
COVENANTS
 
SECTION 3.01.  No Disposition or Encumbrance of Stock. (a) Each Stockholder
hereby covenants and agrees that, until Stockholder Approval, except as
contemplated by this Agreement, such Stockholder shall not offer or agree to
sell, transfer, tender, assign, hypothecate or otherwise dispose of, grant a
proxy or power of attorney with respect to, or create or permit to exist any
security interest, lien, claim, pledge, option, right of first refusal,
agreement, limitation on such Stockholder's voting rights, charge or other
encumbrance of any nature whatsoever ("Encumbrance") with respect to the Common
Stock or Other Securities, directly or indirectly, initiate, solicit or
encourage any person to take actions which could reasonably be expected to lead
to the occurrence of any of the foregoing; provided, however, that any such
Stockholder may assign, sell or transfer any Common Stock or Other Securities
provided that any such recipient of the Common Stock or Other Securities has
delivered to the Company and each Investor a written agreement in a form
reasonably satisfactory to the Investors that the recipient shall be bound by,
and the Common Stock and/or Other Securities so transferred, assigned or sold
shall remain subject to this Agreement.
 
SECTION 3.02.  Company Cooperation. The Company hereby covenants and agrees that
it will not, and each Stockholder irrevocably and unconditionally acknowledges
and agrees that the Company will not (and waives any rights against the Company
in relation thereto), recognize any Encumbrance or agreement on any of the
Common Stock or Other Securities subject to this Agreement (except those
contemplated by Section 2.03) unless the provisions of Section 3.01 have been
complied with. The Company agrees to use its reasonable best efforts to ensure
that at any time in which any Stockholder Approval is required pursuant to
Section 4(p) of the Securities Purchase Agreement, it will cause holders of
Common Stock or Other Securities representing the percentage of outstanding
capital stock required to vote in favor of the Transaction in order for the
Company to comply with its obligations under Section 4(p) of the Securities
Purchase Agreement to become party to and bound by the terms and conditions of
this Agreement and the Common Stock and Other Securities held by such holders to
be subject to the terms and conditions of this Agreement.
 
3

--------------------------------------------------------------------------------


 
ARTICLE IV
 
MISCELLANEOUS
 
SECTION 4.01.  Further Assurances. Each Stockholder will execute and deliver
such further documents and instruments and take all further action as may be
reasonably necessary in order to consummate the transactions contemplated
hereby.
 
SECTION 4.02.  Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and that any Investor (without
being joined by any other Investor) shall be entitled to specific performance of
the terms hereof, in addition to any other remedy at law or in equity. Any
Investor shall be entitled to its reasonable attorneys' fees in any action
brought to enforce this Agreement in which it is the prevailing party.
 
SECTION 4.03.  Entire Agreement. This Agreement constitutes the entire agreement
among the Company and the Stockholders (other than the Securities Purchase
Agreement and the other Transaction Documents) with respect to the subject
matter hereof and supersedes all prior agreements and understandings, both
written and oral, among the Company and the Stockholders with respect to the
subject matter hereof.
 
SECTION 4.04.  Amendment. This Agreement may not be amended except by an
instrument in writing signed by the parties hereto.
 
SECTION 4.05.  Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
this Agreement is not affected in any manner materially adverse to any party.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the terms of
this Agreement remain as originally contemplated to the fullest extent possible.
 
SECTION 4.06.  Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. The parties hereby agree that
all actions or proceedings arising directly or indirectly from or in connection
with this Agreement shall be litigated only in the Supreme Court of the State of
New York or the United States District Court for the Southern District of New
York located in New York County, New York. The parties consent to the
jurisdiction and venue of the foregoing courts and consent that any process or
notice of motion or other application to any of said courts or a judge thereof
may be served inside or outside the State of New York or the Southern District
of New York by registered mail, return receipt requested, directed to the party
being served at its address set forth on the signature ages to this Agreement
(and service so made shall be deemed complete three (3) days after the same has
been posted as aforesaid) or by personal service or in such other manner as may
be permissible under the rules of said courts. Each of the Company and each
Stockholder irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such suit, action, or proceeding brought in such a court and any claim that
suit, action, or proceeding has been brought in an inconvenient forum. EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
 
4

--------------------------------------------------------------------------------


 
SECTION 4.07.  Third-Party Beneficiaries. The Investors shall be intended third
party beneficiaries of this Agreement to the same extent as if they were parties
hereto, and shall be entitled to enforce the provisions hereof.
 
SECTION 4.08.  Termination. This Agreement shall terminate immediately following
the occurrence of the Stockholder Approval or upon the mutual consent of each
Stockholder and the Investors.
 
5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Stockholder and the Company has duly executed this
Agreement.
 

   
THE COMPANY:
         
INTERPHARM HOLDINGS, INC.
     
 
 
   
By:
/s/ George Aronson
     
Name: George Aronson
     
Title: Chief Financial Officer
Dated: May 26, 2006
         
Address:
75 Adams Avenue
     
Hauppauge, New York 11788

 

--------------------------------------------------------------------------------





   
STOCKHOLDER:
         
RAJS HOLDINGS I, LLC
 
 
By: /s/ Perry Sutaria
   
Perry Sutaria, Manager
     
Dated: May 26, 2006
       
Address:
75 Adams Avenue
     
Hauppauge, New York 11788

 

--------------------------------------------------------------------------------





   
STOCKHOLDER:
         
RAVIS HOLDINGS I, LLC
 
 
By: /s/ Perry Sutaria
   
Perry Sutaria, Manager
     
Dated: May 26, 2006
       
Address:
75 Adams Avenue
     
Hauppauge, New York 11788

 

--------------------------------------------------------------------------------





   
STOCKHOLDER:
         
P&K HOLDINGS, LLC
 
 
By: /s/ Perry Sutaria
   
Perry Sutaria, Manager
     
Dated: May 26, 2006
       
Address:
75 Adams Avenue
     
Hauppauge, New York 11788

 

--------------------------------------------------------------------------------





   
STOCKHOLDER:
         
RAMETRA HOLDINGS I, LLC
 
 
By: /s/ Perry Sutaria
   
Perry Sutaria, Manager
     
Dated: May 26, 2006
       
Address:
75 Adams Avenue
     
Hauppauge, New York 11788

 

--------------------------------------------------------------------------------



 
APPENDIX A


Stockholder
 
Common Stock
Owned
 
Other Securities Owned
 
Percentage of Stock Outstanding
 
Voting Percentage
of Stock
Outstanding
Rajs Holdings I, LLC
 
17,526,100
 
0
 
27.4%
 
27.4%
Ravis Holdings I, LLC
 
12,518,645
 
0
 
19.6%
 
19.6%
P & K Holdings, LLC
 
10,014,930
 
0
 
15.7%
 
15.7%
Rametra Holdings I, LLC
 
10,014,930
 
0
 
15.7%
 
15.7%

 

--------------------------------------------------------------------------------



